Citation Nr: 0734868	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-29 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for somatization 
disorder, claimed as a mental disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1975.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Nashville, Tennessee, that denied the benefits 
sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is entitled to proper VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  While VCAA 
notice was sent to the veteran in January 2002 and November 
2002, these letters are inadequate.  They do not inform the 
veteran of what information and evidence VA will attempt to 
obtain on his behalf, and also do not specifically ask the 
veteran to submit any evidence in his possession that 
pertains to the claims.  Proper notice must be provided.

A review of the claims file reveals there may be service 
medical records not associated with the claims file.  The 
Board notes that essentially, the veteran has been attempting 
to obtain service connection for his back condition and 
psychiatric condition since the 1970s.  In a March 1978 
claim, the veteran informed the RO then handling the matter 
that while he originally injured his back during active 
service in 1974, he re-injured his back while serving in the 
Army National Guard in Newburgh, New York in February 1978.  
In a claim for a psychiatric condition from September 1983, 
the veteran stated he served in the National Guard from 1977 
to 1979.  In another claim for a psychiatric condition from 
April 1984, he stated that he served in the National Guard 
from October 1976 to October 1978.  An attempt to verify this 
period of service and to obtain these records was made, but 
while the response received confirmed that the veteran was 
assigned to a National Guard unit, it does not appear that 
the exact dates of service were confirmed.  The RO was 
directed to contact the veteran's unit of assignment for 
further information, but the RO never followed up on this and 
as such, the file neither contains the dates of the veteran's 
service in the National Guard, nor any associated service 
medical records.  38 U.S.C. § 5103A(b)(3) requires that VA 
make any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile."    

Additionally, the Board observes that in the veteran's 
September 1983 claim for PTSD, the veteran identified two 
hospitals from which he had received psychiatric treatment.  
Although the current claim on appeal is not for PTSD, these 
records may nonetheless aid his claim and should be 
requested.  The file does not reflect that the RO ever 
attempted to obtain these records.  The hospitals identified 
by the veteran are Middletown Hospital in Middletown New York 
from October-November 1979, and Arden Hill Hospital in 
Goshen, New York from December 1979 through January 1980.   
38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  VA must attempt to obtain these records.

A remand is also required in order to afford the veteran a VA 
examination to determine the nature and etiology of several 
conditions on appeal.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

As for the veteran's back condition, in a VA examination of 
June 1999 the veteran was diagnosed with degenerative joint 
disease of the cervical and lumbar spine.  The Board notes 
that subsequent VA treatment notes, from March 2003 for 
example, further diagnose the veteran with radiculopathy 
associated with his back condition.  Service medical records 
show that the veteran had a normal entrance examination in 
this regard.  In May 1974 the veteran sought treatment for a 
back injury sustained while playing basketball.  In June 1974 
the veteran sought treatment for neck and lumbar pain.  On 
his August 1975 Report of Medical History, the veteran wrote 
that is "back is no good."  The June 1999 VA examiner did 
not provide a nexus opinion and given this evidence, such an 
opinion is necessary to decide the veteran's claim.

As for the veteran's somatization disorder, the veteran was 
diagnosed with this condition in an August 1999 VA 
examination.  While there is no record of psychiatric 
treatment in the veteran's service medical records, in an 
October 2007 statement, the veteran's representative raises 
an argument that a number of the veteran's physical 
complaints in service, including stomach problems, trouble 
related to urination and his penis, and muscular pain, are 
indicative of and manifestations of the veteran's 
somatization disorder.  Somatization disorder involves the 
conversion of mental experiences into bodily symptoms.  
Dorland's Illustrated Medical Dictionary 1721 (30th ed. 
2003).  The Board notes the existence of these complaints in 
service, as well as a strange notation by the veteran on his 
Report of Medical History at separation asking the examiner 
to take a look at his penis.  The veteran made similar 
comments to the August 1999 VA examiner about his genitals, 
and the examiner documented a list of the veteran's "variety 
of complaints," to include gastrointestinal symptoms and 
muscle and joint pain.  The August 1999 examiner did not 
provide a nexus opinion and given this evidence, such an 
opinion is necessary to decide the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes but is 
not limited to, an explanation as to what 
information and evidence VA will attempt 
to obtain on his behalf, and a request 
that the veteran submit any pertinent 
evidence in his possession.

2.  Contact the  appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training, to include service with the New 
York National Guard in the late 1970s, 
and (2) forward any and all available 
service medical records associated with 
such duty that are not already 
incorporated in the record.  If no 
additional service medical records are 
located or if the dates and character of 
the veteran's service cannot be 
ascertained, a written statement to that 
effect should be requested for 
incorporation into the record.

3.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain the psychiatric 
treatment records from Middletown State 
Hospital in Middletown, New York, from 
the fall of 1979, as well as records from 
Arden Hill Hospital in Goshen, New York 
in December 1979 and January 1980, as 
referred to in the veteran's September 
1983 claim for PTSD.  Thereafter, the RO 
should attempt to obtain those records. 

4.  Afford the veteran a VA examination 
to ascertain the 
nature and etiology of his degenerative 
disc disease of the lumbar spine.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the above condition had its onset during 
service or is in any other way causally 
related to active service.

The examiner should further identify and 
describe any evidence of neurological 
abnormalities, radiculopathy, or other 
nerve involvement due to the veteran's 
back condition.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include a denial of his claims. 38 C.F.R. 
§§ 3.158, 3.655 (2007).

5.  Afford the veteran a VA examination 
with a psychologist or psychiatrist to 
ascertain the 
nature and etiology of his somatization 
disorder, or other mental disorder.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the somatization or other mental disorder 
had its onset during service or is in any 
other way causally related to active 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include a denial of his claims. 38 C.F.R. 
§§ 3.158, 3.655 (2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



